Citation Nr: 1132774	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-09 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for low back strain/pain. 

2.  Entitlement to an increased evaluation in excess of 10 percent for tinea pedis (athlete's foot).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from March 1971 to January 1979.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2010, in pertinent part, the Board Remanded the claims for service connection for a back disorder and for an evaluation in excess of 10 percent for tinea pedis.  

The Board notes that the Veteran submitted two communications in April 2011 regarding his appeal.  The communications appear to present arguments that the Veteran is entitled to service connection for a skin disorder that results from his exposure to herbicides.  This contention is REFERRED to the agency of original jurisdiction.  

The Veteran's April 2010 communications also discuss the severity of pseudofolliculitis barbae (PFB).  The Veteran states that the examiner who conducted the June 2010 VA examination of the skin failed to address the severity of PFB.  The Board notes that the Veteran withdrew his appeal for an increased (compensable) evaluation for PFB at his December 2009 Videoconference hearing before the Board, and that withdrawal was confirmed in the Board's May 2010 Decision.  The May 2010 Remand referenced for the examiner the fact that the Veteran had been awarded service connection for PFB as well as for tinea pedis, and noted that the prior examination report had described manifestations of  PFB as well as of tinea.  The May 2010 Remand, however, directed the examiner only to describe manifestations of tinea pedis on the hands and feet.  No claim regarding PFB was Remanded.  The Board notes that the issue of an increased evaluation for 
PFB was incorrectly included in the supplemental statement of the case (SSOC) issued in April 2011 by the Appeals Management Center.  However, the inclusion in the SSOC does not confer jurisdiction; the Board's May 2010 decision that the withdrawal of the claim was valid is final.  The Veteran's 2011 communication may be interpreted as a new claim for an increased (compensable) evaluation for PFB.  This claim is REFERRED to the agency of original jurisdiction.  

The Veteran requested a videoconference hearing before the Board.  The requested hearing was conducted by the undersigned in December 2009. 


FINDINGS OF FACT

1.  The Veteran's lay testimony as to the chronicity of a back disorder since service is not credible, and the preponderance of the medical evidence since service, including a current medical opinion that there is no objective disorder of the spine, is unfavorable to the claim.

2.  The objective medical evidence establishes that the Veteran uses topical medications, including topical steroidal cream, for tinea pedis, but he has not required systemic corticosteroid therapy for a total of six weeks during any 12-month period of this appeal, and the evidence establishes that the Veteran's tinea pedis of the hands and feet has not been manifested by symptoms other than blistering on the hands and feet or post-inflammatory pigment changes during the pendency of this appeal.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for residuals of a back injury, claimed as low back strain/pain, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2010).

2.  Criteria for an evaluation in excess of 10 percent for tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes 7806, 7813 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for the claimed back disorder, and to a higher evaluation for service-connected tinea pedis.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  


For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  VA is not required to advise the Veteran to submit evidence of the effect that such worsening or increase had on the claimant's employment and daily life, or to provide claimant-tailored notice of any applicable criteria for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result).  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009). 

A letter issued to the Veteran in July 2003 addressed most of the elements required for notice under the VCAA as to the claim for an increased evaluation for athlete's foot (tinea pedis).  A letter issued in August 2003 addressed most of the elements required for notice under the VCAA as to the claim for service connection for a back disorder.  

Letters issued thereafter, including a letter issued in November 2006 with respect to the Veteran's claim for service connection for PTSD, informed the Veteran how disability ratings and effective dates are assigned.  In September 2008, another notice was issued which advised the Veteran specifically of the criteria governing disability ratings and effective dates.  The claims were then readjudicated in November 2008.  Even though the Veteran was not provided with the Dingess requirements until after the initial adjudication of the claim for service connection and for an increased rating addressed in this appeal, the claims were subsequently readjudicated.  No prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 


To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  In any event, the Veteran's testimony at his December 2009 hearing before the Board establishes that he had an opportunity to provide the evidence required to substantiate his claim and that he understood what evidence was required.  No further notice is required.

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  The Veteran does not contend that there are any additional service treatment records.

In the 2010 Remand, the Board directed that the Veteran be afforded VA examination of the back and of the skin.  Those examinations were conducted.  The Veteran had indicated that the examination of his skin was inadequate, because the examiner did not describe the severity of the Veteran's PFB.  As noted above, the Veteran withdrew his appeal for an increased (compensable) evaluation for PFB at his December 2009 Videoconference hearing before the Board, and that withdrawal was addressed in the Board's May 2010 Decision.  The VA examination of the skin provided all information required to describe the current severity of tinea pedis.  No further examination of the skin is required.  

The Veteran's service treatment records are associated with the claims files, as are numerous other submissions by the Veteran.  The Veteran has not identified any clinical records prior to 2003 that should be obtained.  

The Board finds that there has been substantial compliance with the Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  No further development of the claims is required.  

The Veteran has been afforded the opportunity to identify additional relevant post-service clinical records, including in the telephone contact with the RO in July 2009.  The Veteran has not identified additional records.  

Under the circumstances, including the RO's varied attempts to contact the Veteran, including by mail and by telephone, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition.  There is a presumption applicable for arthritis and for hypertension.   


In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

In each case, the Board must determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease.

1.  Claim for service connection for lumbar disorder

Summary of service treatment records 

Service treatment records show that the Veteran sought treatment for back pain in 1972.  He again sought treatment for back pain in January 1978.  Paravertebral spasm was present.  Radiologic examination disclosed spondylolisthesis with no disc space defect.  He received physical therapy treatment.  The complaint of back pain was noted at the time of June 1978 periodic examination.  The physical findings were slight scoliosis with normal lordotic curve and full range of motion.  In August 1978 he complained of intermittent low back pain of 7 months duration.  A diagnosis of chronic low back strain was assigned.  There was no notation regarding back pain at the time of the Veteran's January 1979 separation examination, either on the physical examination or on the history.  

Post-service evidence

There are no treatment records during the period from 1979 to 2000.  The Veteran testified that he did not recall the names of the providers who treated him during this time frame.  He thought he saw one doctor but regularly self treated his back with heating pads and over the counter medication.  The Veteran was employed as a letter carrier from about 1985 to about 1999.  The Veteran did not authorize release of any employment records or employment clinical records prior to 1999.

VA treatment records dated in August 2000 reflect that the Veteran complained of neck and shoulder pain.  In September 2001, the Veteran complained of low back pain.  The record includes no detail of onset or etiology.  Private clinical records dated in 2003 disclose no treatment of back pain.  

During VA treatment in 2002 through 2006, the Veteran reported that he sustained a fall off a truck in September 2002.  He reported back pain since that time.  In 2006, he requested referral to a neurologist after diagnostic testing at VA disclosed no cervical radiculopathy.  The Veteran has not submitted or identified neurology records that might substantiate his claim.  

VA examination in March 2007 revealed that, although the Veteran had severe limitations of motion of the spine, there was no abnormality on radiologic examination.  The examiner concluded that the Veteran's spine was normal.  The examiner further noted that the normal findings were remarkable for an individual of the Veteran's age.  The examiner concluded that, if the injury in service were significant, there would be radiologic evidence.  


In a February 2009 claim for benefits based on individual unemployability, the Veteran reported that he was employed from 1995 to 1999 working for a contractor, working from scaffolding, and was employed from 1999 to 2002 in a warehouse as a forklift driver.  

In December 2009, the Veteran submitted a medical statement from L.H., MD, who stated that the Veteran had been treated for lower back pain for several years.  Dr. H. stated that review of the Veteran's service treatment records from 1971 to 1979 disclosed that the low back pain started while the Veteran was in service.  Dr. H. stated that further examination, including by Dr. G., confirmed that the low back pain continued to cause disability.  No clinical records from Dr. G. were identified or submitted.    

In December 2009, the Veteran also submitted a statement form a VA provider who indicated an opinion that it was as likely as not that chronic back disorder which was treated during service had continued and caused current complaints of back pain.  The VA provider did not comment on any particular physical finding or test result.  

The examiner who conducted VA examination in June 2010 noted that the Veteran was unable to walk more than a few yards.  However, on radiologic examination, there was no malalignment, disc spaces were normal, and there was no spur formation.  The radiologic examination was interpreted as normal.  The examiner concluded that the absence of any pathology on radiologic examination establishes that the Veteran did not incur a back disorder in service.  The examiner also noted that, although the Veteran had limitation of range of motion during the examination, the Veteran exhibited better range of motion when he believed that he was unobserved after the examination concluded, and he carried his cane rather than using the cane to carry his weight.  


Analysis

The Veteran has not provided any evidence prior to 2001 that he had chronic and continuing back pain following service.  The Board finds that it is not credible that the Veteran would having continuing back pain beginning in 1979 without treatment prior to 2001.  The Board also finds it less than credible that the Veteran would have chronic back pain from 1979 through 2000 without treatment.  The Board also notes that the Veteran continued to work in manual labor employment, including in construction, on scaffolding, and as a forklift driver, during the 20 years proximate to service.  The Board finds it less than credible that the Veteran would be able to perform such employment, without treatment of back pain, if there were back pain beginning proximate to his service discharge.  

The Board has considered the December 2009 statement of Dr. H., which appears favorable to the Veteran's claim.  However, Dr. H's statement is of low persuasive value as to chronicity and continuity from service, as no record from Dr. H. other than the December 2009 statement has been submitted, and the Veteran has not indicated that other records are available from Dr. H.  Dr. H. did not provide any rationale or basis for his opinion other than history related by the Veteran.  In the absence of evidence that Dr. H. treated the Veteran prior to 2009, when nearly 30 years had elapsed after the Veteran's service, and in the absence of any indicated that Dr. H. considered objective evidence about the Veteran's manifestations of a back disorder during those 30 years, the opinion provided by Dr. H. is of little persuasive value.  

The service treatment records establish that the Veteran did report back pain during service.  However, the Veteran's lay testimony that he had continued back pain after service is not credible, given the Veteran's continued employment at manual labor jobs without treatment of back pain during the 20 years proximate to service and without objective evidence of back disorder other than pain.  


Moreover, the 2010 VA examination report establishes that the severity of subjective back complaints the Veteran reported during examination was exaggerated compared to the level of severity of back pain manifested by the Veteran after the examination concluded and the Veteran felt he was no longer being observed.  The conclusion that the claimed back disability was unrelated to service was based, in part, upon the absence of abnormal radiographic evidence.  This evidence that the Veteran's subjective reports of pain are not credible impairs the credibility of his reports that he has had back pain chronically and continuously since his service separation in 1979.  The Board finds that the Veteran's lay evidence of chronic and continuous back pain is not credible.  

In particular, the Board notes that those providers who submitted opinions favorable to the Veteran, Dr. H. and a VA provider, have not identified an objective diagnosis underlying the Veteran's complaints of back pain, nor did those providers describe objective evidence of back pain.  The Board notes that pain does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, to the extent that these statements or opinions are based on the subjective complaints reported by the Veteran, the determination that the Veteran is not credible undermine the probative value of medical statements and opinions which are based on the Veteran's subjective reports.

The Board finds the unfavorable opinions, provided in 2007 and 2010, are more persuasive than the favorable opinions, since the unfavorable 2007 and 2010 opinions are supported by diagnostic examination findings, discuss the objective evidence of record, and provide a rationale for the opinions expressed.

The preponderance of the credible and competent evidence is against the Veteran's claim for service connection for a back disorder under any theory of entitlement.  As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied.

Claim for increased initial evaluations

The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.
Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  In this instance, consideration must also be given to a longitudinal picture to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted, since initial evaluations are at issue and the appeals have been pending for more than five years.  See Fenderson v. West, 12 Vet. App. 119 (1999).

2.  Claim for increased evaluation, tinea 

In 1979, the Veteran was awarded service connection for tinea pedis.  The RO has assigned a 10 percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813, which provides evaluation criteria for dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris).  This Diagnostic Code also allows evaluation based on disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, 7805), or dermatitis (DC 7806) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  

The criteria provide a 10 percent evaluation, the evaluation currently assigned, when at least 5 percent, but less than 20 percent, of the entire body, is affected, or at least 5 percent, but less than 20 percent, of the exposed areas of the body are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

In this case, the medical evidence of record shows that the Veteran's skin disorder is not on his head, face, or neck, and there is no medical evidence of any residual scarring.  Pigment changes in the skin noted by the examiner who conducted 2010 VA examination were specifically described as "post-inflammatory," and were not described as scars or equivalent to scars.  Accordingly, a separate evaluation for scarring is not warranted.  The service-connected tinea pedis is properly rated under Diagnostic Code 7806, for dermatitis or eczema.  

The Board observes that the criteria for rating scars were revised effective October 23, 2008 and that a Veteran who was rated under Diagnostic Codes 7800-7805 before October 23, 2008 can request review under the new regulations.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2010).  In this case, the RO re-evaluated the Veteran under the revised regulations, and advised the Veteran, in a November 2008 supplemental statement of the case (SSOC), that the new regulations did not result in a higher evaluation.  

On VA examination conducted in July 2002, the Veteran reported used of topical medications, including steroidal creams, for his athlete's foot.  He reported pruritis.  There was maceration and plaques between the toes bilaterally.  As noted above, an evaluation in excess of 10 percent is warranted only if 20 percent of exposed body areas are affected or systemic immunosuppressive therapy is required for at least 6 weeks out of a 12-month period.  The symptoms at the toes and use of steroidal topical medications do not meet any criterion for an evaluation in excess of 10 percent.  

The Veteran submitted private clinical evidence which reflects that, in 2003, he was treated for blistering of the hands and feet; he also was treated for symptoms related to the face.  (As noted in the Board's 2010 Decision and Remand, the Veteran has been granted service connection for pseudofolliculitis barbae (PFB)).  The 2003 private treatment notes reflect that the Veteran was treated with amoxicillin and topical steroidal and antibacterial ointments and creams.  

For purposes of information only, and without reliance thereon, the Board notes that amoxicillin is an antibiotic.  Dorland's Illustrated Medical Dictionary 66 (31st ed. 2007).  Thus, use of oral amoxicillin, even for an extended period of time, does not meet the criterion of systemic steroid therapy so as to warrant an evaluation in excess of 10 percent.  

In May 2003, the Veteran submitted photographs which showed eruption of most of the skin on the bottom of both feet.  The report accompanying those photographs included a diagnosis of tinea pedis with autosensitivity reaction.  The examiner noted that the symptoms recurred every few months.  The private provider did not report what treatment was being provided.  The Veteran has reported and testified that he once required a "shot" for his skin disability, and referenced the provider who completed the 2003 statement.  The Board finds that this report is credible.  
The symptoms described and photographed in 2003, although more severe than symptoms described prior to that report, do not warrant an evaluation in excess of 10 percent.  In particular, there is no evidence that the Veteran had manifestations outside the feet and hands, so the area affected did not meet or approximate the criteria for a higher evaluation based on size of the affected area.  There is no evidence that the Veteran required systemic therapy other than on a one-time basis, so the Veteran did not meet the criteria for a higher rating based on the treatment required.  

VA examination in 2003 disclosed that the Veteran had a few areas of excoriation over the bottom of the feet.  His hands were clear of any rash.  There were no deep-seated vesicles.  The Veteran was using topical anti-fungal creams and ointments, and the examiner stated that the Veteran should continue his antifungal treatment.  This evidence is unfavorable to an increased rating, since the symptomatic areas were small, with little symptomatology on an exposed surface, and there was no systemic corticosteroid therapy shown.

In June 2004 and October 2004, the Veteran was evaluated for treatment of the beard area, but he did not seek evaluation of the hands or feet.  VA outpatient treatment notes in March 2006 reflect that the Veteran had prescriptions for a topical solution for his face, a topical antibiotic to prevent infection, and tretinoin cream.  Again, this evidence is unfavorable to an increased rating, since the symptomatic areas were small, there was little symptomatology on an exposed surface, and there was no systemic corticosteroid therapy shown.

Examination of the skin in 2007 disclosed no evidence of chloracne; the examiner noted that the Veteran used a clinda[mycin] topical solution and tretinoin 0.05 percent topical ointment for his skin disorders.  The examiner also noted that the Veteran's extremities were clear, but, as the examiner was not asked to describe the manifestations of tinea pedis, this report cannot be considered unfavorable to a claim for an initial evaluation in excess of 10 percent for tinea pedis.  

At his hearing before the Board, the Veteran testified that, on one occasion, he required a steroid shot for his skin disability.  That evidence is essentially unfavorable to his claim for a higher rating, since it establishes that he has not required systemic therapy for any six-week period during the pendency of the appeal.  The Veteran contends that his treatment with topical steroidal creams should be considered to meet the criterion for a higher evaluation, but treatment with topical medications, regardless of type, does not meet the schedular criteria for a higher evaluation.  

On VA examination conducted in June 2010, the Veteran reported period itching and blistering of the hands and feet.  The examiner stated that there were no systemic symptoms of tinea pedis.  The Veteran had no objective manifestations of tinea other than "some post-inflammatory pigmentary alteration" on the feet and fingers.  There were no active rashes or blisters at the time of the examination.  The examiner stated that the Veteran had required no treatment other than topical corticosteroids in the past 12 months.  This evidence is unfavorable to the claim for an increased evaluation, as the examination establishes that the affected portion of the body did not meet or approximate the criteria for an increased rating, and no systemic therapy was required.  

VA outpatient treatment notes dated in 2011 reflect that the Veteran was treated for skin manifestations at the thumbs, primarily the left thumb.  These manifestations of skin disability were treated with topical medications.  This evidence is unfavorable to the claim for an increased evaluation, as the examination establishes that the affected portion of the body was limited to the hands, and did not meet or approximate the criteria for an increased rating based on size of the affected area.  No systemic therapy was required, so the criterion for an increased evaluation based on systemic therapy was not met.  

The preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent for tinea pedis of the hands and feet.  As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied.

Extra-Schedular Rating 

Although the Board may not assign an extraschedular evaluation in the first instance, it must determine whether referral for extraschedular consideration is warranted.  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.   See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran has alleged that his service-connected tinea pedis is uncomfortable, and that it was difficult to keep his socks clean and dry at work, as required to keep prevent outbreaks of tinea pedis, especially during the summertime.  Veteran's testimony, Tr. 5, 6.  The Board notes that the Veteran is required to use medication to control tinea pedis with some regularity, and the disability does affect his hands at times.  However, the Board does not find that the manifestations over the course of the appeal period present an exceptional disability picture which cannot be evaluated fairly under the regular schedular criteria.  

The Board finds that the manifestations presented, pruritis, blisters, and need for topical medications, are not unique to this Veteran.  The Veteran has not provided any information to an exceptional disability picture.  As noted above, the manifestations of tinea pedis during most of the appeal period have been mild, and the Board finds that the manifestations are encompassed within the schedular criteria.  As such, the Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  

The Veteran has not provided evidence of lost wages or reduced productivity due to his tinea pedis.  There is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.   Rather, the Veteran's evaluation and treatment has been entirely on an outpatient basis, not as an inpatient.  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  There is no evidence which warrants a finding that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and should be found inadequate.  As such, referral to the Compensation and Pension service for extra-schedular evaluation is not warranted at this time.


ORDER

The appeal for service connection for a back disorder is denied.

The appeal for an evaluation in excess of 10 percent for tinea pedis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


